DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Re Clm 10:  “said containment guide” appears that it should be plural, since first and second containment guides have previously been set forth.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahrenholz (US 3411754).
Re Clm 11:  Fahrenholz discloses (fig 6) a barbed wire fence system, comprising: a plurality of posts (col 1, line 56), each said post having a fence clip mounted thereto (see figs); a string of barbed wire (16) passing through fence clips of sequentially positioned posts; and wherein each said fence clip is mounted to its associated post in a releasable, repositionable, and reusable manner (see figs 5 and 6, and bottom of col 3 and top of col 4) and comprises a ring-like body (back portion 92 with cutout 96) with first and second containment guides (fig 6; elements 108 and 110) extending from opposite edges thereof, said containment guides being circumferentially offset from each other to establish a passageway therebetween for slidingly receiving and maintaining said string of barbed wire (shown in fig 6).
	Re Clm 12:  Fahrenholz discloses wherein each said containment guide has a flange at an end thereof (see figs), said flanges establishing boundaries to said passageway and defining an open mouth to said passageway.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Langlie et al. (US Des. 416859) in view of Brock (US 2020/0224449).
	Re Clm 1:  Langlie et al. disclose a clip for securing fence wire to a post, comprising: a ring-like body (surrounding post); first and second legs extending from said body on opposite sides of an opening within said body (see legs on back side of post); and first and second containment guides extending from said ring-like body and establishing a passage for receiving and containing wire (see figs).
	Langlie et al. fail to disclose means for drawing said legs toward each other, reducing said opening and a diameter of said ring-like body.
	Brock teaches (figs 7-9) the use of a clip clamped to a post with means for drawing said legs toward each other, reducing said opening and a diameter of said ring-like body.  This is taught for the well-known purpose of mechanically clamping a bracket to a post for removability, easy adjustment, and desired spacing.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have replaced one known clamping structure of a wire clip of Langlie et al. with another known clamping structure with means for drawing said legs toward each other, reducing said opening and a diameter of said ring-like body, as taught by Brock, for the well-known purpose of mechanically clamping a bracket to a post for removability, easy adjustment, and desired spacing.  
Re Clm 2:  Langlie et al. as modified above discloses wherein said first and second containment guides extend radially from first and second edges of said ring-like body (see Langlie et al.).
	Re Clm 3:  Langlie et al. as modified above discloses (see figs) wherein said first and second containment guides are circumferentially offset from each other, said offset establishing a length of said passage.
	Re Clm 4:  Langlie et al. as modified above discloses wherein each said first and second containment guide has a flange at an end thereof, said flanges extending axially and providing an outer wall to said passage (see fig 7).
	Re Clm 5:  Langlie et al. as modified above discloses wherein said flanges angle outwardly from said passage at opposite ends of said passage.

    PNG
    media_image1.png
    529
    969
    media_image1.png
    Greyscale

Re Clm 6:  Langlie et al. as modified above discloses wherein each said containment guide flares outwardly about a radially extending flare line (straight out from body).

Re Clm 7:  Langlie et al. as modified above discloses wherein said flanges angling outwardly and said containment guides flaring outwardly establish mouths to said passage (see fig 1 above).

Re Clm 8:  Langlie et al. as modified above discloses wherein said means for drawing said legs toward each other comprises a nut and bolt (Brock, see figs 7-9).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Langlie et al. (US Des. 416859) in view of Brock (US 2020/0224449) as applied to claims 1-8 above and further in view of GB 754062, hereafter ‘062.

Re Clm 9:  Langlie et al. as modified in claims 1-8 above fails to disclose wherein a tab extends from said body in contacting, rotation-inhibiting engagement with said nut.
‘062 teaches a clamping clip having a ring-like body wherein a nut and bolt are drawn together, wherein a tab (30 with 37) extends from said body (13) in contacting, rotation-inhibiting engagement with said nut (36b).  This is taught for the purpose of preventing the nut from rotating with the bolt (page 2, lines 80-85).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided a tab extending from said body in contacting, rotation-inhibiting engagement with said nut, as taught by ‘062, for the purpose of preventing the nut from rotating with the bolt.
Re Clm 10:  Langlie et al. as modified above discloses wherein said legs are circumferentially offset from said containment guide by 90 degrees (Brock, figs 7-9).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fahrenholz (US 3411754) in view of Brock (US 2020/0224449).
	Re Clms 13 and 14:  Fahrenholz fails to disclose an adjustable clamp for regulating an effective diameter of said ring-like body, wherein said clamp comprises a nut and bolt interposed between a pair of legs extending opposite each other from an opening in said ring-like body.
	Brock teaches (figs 7-9) the use of a wire-holding adjustable clamp for regulating an effective diameter of said ring-like body, wherein said clamp comprises a nut and bolt interposed between a pair of legs extending opposite each other from an opening in said ring-like body.  This is taught for the well-known purpose of mechanically clamping a bracket to a post for removability, easy adjustment, and desired spacing.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have replaced one known clamp structure of a wire clip of Fahrenholz with another known adjustable clamp for regulating an effective diameter of said ring-like body, wherein said clamp comprises a nut and bolt interposed between a pair of legs extending opposite each other from an opening in said ring-like body, as taught by Brock, for the well-known purpose of mechanically clamping a bracket to a post for removability, easy adjustment, and desired spacing.  

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fahrenholz (US 3411754).
	Re Clm 15:  Fahrenholz discloses a method for building and maintaining a barbed wire fence, comprising: setting a plurality of posts in spaced relation about a perimeter of an area to be enclosed by the fence (col 1); mounting fence clips (see figs 5 and 6) on said post in desired positional relationship with each other; drawing barbed wire sequentially through a passageway of each of said fence clips of adjacent posts (shown in figs 5 and 6), said passageways each having open ends to accommodate the barbs of said barbed wire; and securing ends of said barbed wire to complete the fence.  Fahrenholz fails to explicitly disclose reestablishing such a fence, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have reused the removable clips from post to post, as desired, to make any configuration of barbed wire fence system.  
	Re Clm 16:  Fahrenholz suggests the ability to adjust the fence by loosening one or more fence clips from associated posts and repositioning said fence clips upon said post (for example at adjacent T-post studs along the post).
	Re Clm 17:  Fahrenholz suggests (due to the removeable and reusable nature of the clips), as would be readily apparent to one skilled in the art, withdrawing said barbed wire back through said fence clips; removing said fence clips from their posts; repositioning said fence clips on different posts about a perimeter of a different area; drawing said barbed wire sequentially through the passageway of said fence clips of adjacent ones of said different posts; and securing ends of said barbed wire to complete a new fence about a different area.
	Re Clm 18:  Fahrenholz suggests wherein said passageways are flared and tapered (see figs 1-6 for flared/tapered passageways) to accommodate passage of barbed wire through said passageway in either direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678